                                           Case 5:20-cv-08542-SVK Document 9 Filed 02/02/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SCOTT JOHNSON,                                     Case No. 20-cv-08542-SVK
                                   7                    Plaintiff,                          ORDER ON PLAINTIFF'S MOTION
                                                                                            FOR ADMINISTRATIVE RELIEF
                                   8             v.                                         REQUESTING EXTENSION OF TIME
                                                                                            TO COMPLETE SERVICE ON
                                   9     CHARLES YUAM, et al.,                              DEFENDANT
                                  10                    Defendants.                         Re: Dkt. No. 8

                                  11

                                  12
Northern District of California




                                              Before the Court is Plaintiff’s administrative motion requesting a 90-day extension of the
 United States District Court




                                  13
                                       time to complete service on Defendant. Dkt. 8. In support of the motion, Plaintiff’s counsel
                                  14
                                       submits a declaration stating under oath that her office has “reason to believe that we can complete
                                  15
                                       service shortly.” Dkt. 8-1 ¶ 11. This verbiage is standard in all declarations in support of an
                                  16
                                       extension of time to complete service received from Plaintiff’s counsel. If the statement under
                                  17
                                       oath is accurate, then Plaintiff does not need an additional 90 days for service. If the statement
                                  18
                                       under oath is not accurate, then it should never appear in another declaration before this Court. In
                                  19
                                       this instance, the Court presumes that the statement is accurate and therefore Plaintiff’s request for
                                  20
                                       a 90-day extension of time to complete service—on top of the original 60 days Plaintiff had to
                                  21
                                       complete service—is unreasonable. The Court grants Plaintiff an additional 30 days from the
                                  22
                                       date of this order to complete service.
                                  23
                                              SO ORDERED.
                                  24
                                       Dated: February 2, 2021
                                  25

                                  26

                                  27                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  28
